In re Nash, Deborah; Simmons, Dale E.;. — Plaintiff(s); applying for supervisory and/or remedial writs; Parish of Orleans, Civil District Court, Div. “A”, No. 94-01534; to the Court of Appeal, Fourth Circuit, No. 95CA-0337.
Writ granted. The ruling of the Court of Appeal is reversed and the ruling of the trial court is reinstated. The police record or the testimony of the person preparing it may be admissible under LSA-C.E. Art. 607(D), provided that a proper foundation has been made under LSA-C.E. Art. 613 and other applicable rules of evidence.
CALOGERO, C.J., not on panel.